Citation Nr: 1510759	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  06-10 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) and colitis, to include as a result of exposure to ionizing radiation, paint, and asbestos.  

2.  Entitlement to a rating in excess of 10 percent for migraine headaches from February 23, 2011, to October 24, 2012, and in excess of 30 percent thereafter.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2010, the Board remanded the claim for service connection for IBS and colitis.  In April 2014, the Board remanded both issues listed on the cover page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's case was remanded by the Board in April 2014 in order to provide the Veteran with a hearing before the Board.  In correspondence dated in August 2014, the Veteran was advised that he was scheduled for a video conference hearing in September 2014.  The Veteran failed to report for the hearing.   

In correspondence from the Veteran's representative dated in September 2014, the representative requested that the Veteran's hearing be rescheduled.  

Because the Veteran's request for a hearing remains outstanding, a remand is necessary in order to afford the Veteran due process.  

The Veteran is also informed that it is his duty to attend the scheduled Board hearing, and any further failure to do so without providing good cause may result in his hearing request being considered withdrawn.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Winston-Salem VARO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




